9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilburt A. SIEGEL, Plaintiff-Appellant,v.JAMES ISLAND PUBLIC SERVICE DISTRICT;  George W. Flynn;George W. Witham;  Barbara M. Ladson;  Sylvia F. Peters;John B. Bryant; Nancy H. Hadley;  Ray J. Patterson, Jr.,Constituting the Membership of the Commissioners of theJames Island Public Service District; Robert E. Welch,Manager, James Island Public Service District; Edwin B.Quinn, Wastewater Superintendent, James Island PublicService District;  Sinkler & Boyd, P.A.;  Thomas C.Hildebrand, Jr.;  V. Clair Allen, Stephen E. Darling;County of Charleston;  William T. Howell, Judge;  J. AltonCannon, Jr., Sheriff, Charleston County;  Robert Miller,Jr., Undersheriff, Charleston County;  South CarolinaDepartment of Corrections;  Parker Evatt, Commissioner,South Carolina Department of Corrections;  P. DouglasTaylor, Warden, Lieber Correctional Institution,Defendants-Appellees.
No. 92-1204.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 6, 1992.Decided:  November 10, 1993.

Appeal from the United States District Court for the District of South Carolina, at Charleston.
Wilburt A. Siegel, Appellant Pro Se.
Stephen Peterson Groves, Sr., Carol Brittian Ervin, Young, Clement, Rivers & Tisdale, Charleston, South Carolina;  David Brian McCormack, Buist, Moore, Smythe & McGee, Charleston, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Wilburt A. Siegel appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Siegel v. James Island, No. CA-91-6 (D.S.C. Jan. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED